MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing the appeal of an Immigration Judge’s decision finding petitioner ineligible for a section 212(h) waiver of inadmissibility and adjustment of status.
Respondent’s unopposed motion to dismiss is construed as a motion for summary disposition. So construed, the motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Petitioner is ineligible for the relief he seeks because he was convicted of transportation of illegal aliens, in violation of 8 U.S.C. § 1324(a)(l)(A)(ii), an aggravated felony. See 8 U.S.C. § 1101(a)(43)(N); United States v. Galindo-Gallegos, 244 F.3d 728, 733-34 (9th Cir.2001).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.